United States Court of Appeals
                       For the First Circuit

Nos. 11-1775
     11-1782

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         JASON WAYNE PLEAU,

                       Defendant, Appellant.


                LINCOLN D. CHAFEE, in his capacity as
               Governor of the State of Rhode Island,

                            Intervenor.


                     IN RE: JASON WAYNE PLEAU,

                            Petitioner.


                LINCOLN D. CHAFEE, in his capacity as
               Governor of the State of Rhode Island,

                            Intervenor.



                            ERRATA SHEET


     The en banc opinion of this Court issued on May 7, 2012, is
amended as follows:

     On page 21, line 1: Replace "n.3" with "n.8"